Citation Nr: 1137637	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.  

2.  Entitlement to an initial compensable rating for degenerative joint disease of the right great toe.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  

4.  Prior to March 20, 2010, entitlement to an initial increased rating in excess of 10 percent for Dupuytren's contracture of the left hand.  

5.  Since March 20, 2010, entitlement to an initial increased rating in excess of 20 percent for Dupuytren's contracture of the left hand.  

6.  Prior to March 20, 2010, entitlement to an initial increased rating in excess of 10 percent for Dupuytren's contracture of the right hand.  

7.  Since March 20, 2010, entitlement to an initial increased rating in excess of 20 percent for Dupuytren's contracture of the right hand.  
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1967 to May 1969.  Among his awards are a Purple Heart and a Combat Infantry Badge.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from different rating decisions of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

A November 2008 RO rating decision granted service connection for left ear hearing loss (noncompensable rating, effective July 15, 2008) and denied a claim for service connection for hearing loss of the right ear and a psychiatric disability.  The Veteran filed a notice of disagreement but later that same month withdrew his appeal and requested that the claim be reopened.  In January 2009, he requested to keep the appeal open.  The Board construes the January 2009 correspondence as a notice of disagreement to the November 2008 rating action.  See 38 C.F.R. § 20.204 (2010) Withdrawal of a notice of disagreement does not preclude filing a new notice of disagreement as to any issue withdrawn.  After issuance of a statement of the case, the Veteran filed a timely substantive appeal and these matters are currently before the Board.  Service connection for right ear hearing loss was granted in April 2010 (noncompensable effective July 15, 2008); this decision stated that the bilateral hearing loss rating was also noncompensable.  The Veteran did not appeal the right ear rating, however, due to the nature of hearing loss ratings, the Board will consider both ears in this appeal.  See, 38 C.F.R. § 4.85 (2010).  

As for the Dupuytren's contractures of the hands, service connection was granted in a July 2009 RO rating (10 percent each, effective July 15, 2008) and the Veteran appealed the initial rating.  In April 2010, the RO granted an increased rating to 20 percent per hand (effective March 2010).  These issues continue on appeal.  

The Veteran had also submitted a notice of disagreement to the July 2009 decision which granted service connection claims for contractures of the feet with plantar fasciitis and calcaneal spurs.  A statement of the case was issued in April 2010.  The Veteran submitted an appeal form in response, which stated: "I am not appealing my feet at this time because you have opened a new claim looking at bilateral Achilles tendonitis" (bilateral Achilles tendonitis was later granted in July 2010).  The Board finds there has been no appeal filed for an increased rating for contractures of the feet with plantar fasciitis and calcaneal spurs; this matter is not on appeal.  

In July 2011, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  In February 2010, the Veteran testified at a decision review officer (DRO) hearing by Videoconference.  A copy of that transcript is also in the file.  

The issue of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran expressed his desire to withdraw his appeal for an initial compensable rating for degenerative joint disease of the right great toe in July 2011, before a decision by the Board was issued on the claim.  

2.  Bilateral hearing loss is manifested by no more than level I hearing for the right ear and level VIII hearing for the left ear.  

3.  Prior to March 20, 2010, ankylosis was not exhibited in the left hand.  

4.  Since March 20, 2010, unfavorable ankylosis of the long and ring fingers of the left hand has been shown.  

5.  Prior to March 20, 2010, ankylosis was not exhibited in the right hand.  

6.  Since March 20, 2010, unfavorable ankylosis of the long and ring fingers of the right hand has been shown.  


CONCLUSIONS OF LAW

1.  The appeal with regard to an initial compensable rating for degenerative joint disease of the right great toe has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).  

2.  The criteria for a compensable disability evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, DC 6100 (2010).  

3.  Prior to March 20, 2010, the schedular criteria for an initial increased rating in excess of 10 percent for Dupuytren's contracture of the left hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010-5229 (2010).  

4.  Since March 20, 2010, the schedular criteria for an initial increased rating in excess of 20 percent for Dupuytren's contracture of the left hand is not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DCs 5010-5229 (2010).  

5.  Prior to March 20, 2010, the schedular criteria for an initial increased rating in excess of 10 percent for Dupuytren's contracture of the right hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DCs 5010-5229 (2010).  

6.  Since March 20, 2010, the schedular criteria for an initial increased rating in excess of 20 percent for Dupuytren's contracture of the right hand is not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DCs 5010-5229 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

The Veteran's initial increased rating claims arise from his disagreement with the initial evaluation following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran received proper notice of his claims in August 2008.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for increased benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment, private and VA medical records are in the file.  The Veteran was given several VA examinations.  The duties to notify and to assist have been met.  

For the issue of an initial compensable rating for degenerative joint disease of the right great toe, withdrawn appeals are decided as a matter of law and as a result no discussion of the duties to notify and assist is necessary.  



II.  Legal Criteria and Analysis

      A. Withdrawn Claim

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  

At the July 2011 Board hearing, the Veteran made clear he intended to withdraw the claim for an initial compensable rating for degenerative joint disease of the right great toe.  (Transcript, p 2.)  This statement during the hearing was transcribed and reduced to writing.  The Veteran's withdrawal of this issue was valid.  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the claim for an initial compensable rating for degenerative joint disease of the right great toe.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

      B. Initial Increased Ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2010).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

      i. Bilateral Hearing Loss

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h) (2010); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.  

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2010).  

Procedurally, the Veteran was granted service connection for noncompensable left ear hearing loss in November 2008 (effective July 15, 2008).  In April 2010, the RO granted a claim for service connection for noncompensable right ear hearing loss (effective July 15, 2008).  

The Veteran contended in his July 2008 claim that his hearing has been a problem since Vietnam.  In his November 2008 notice of disagreement, he said he had a hearing aid in his left ear.  In his July 2009 appeal, he said that over time family and friends have told him he had a hearing problem.  He needed to pass a hearing test for his job.  At the February 2010 DRO hearing, the Veteran said he had trouble hearing with background noise.  (Transcript, p 24.)  

The evidence shows that in an October 2008 VA audiology record, the Veteran complained of increased difficulty hearing especially in the presence of background noise worse in the left ear.  Test results for the right ear showed normal hearing through 500 Hertz (Hz) sloping to a mild sensorineural hearing loss through 8000 Hz.  For the left ear, normal hearing through 500 Hz sloping to a mild and then moderately-severe sensorineural hearing loss through 4000 Hz rising to mild from 6000 to 8000 Hz.  Word recognition was good in the left ear and excellent in the right.  Another VA audiology record from the same month showed that the findings were consistent with cochlear hearing loss bilaterally.  He was only a hearing aid candidate for this left ear based on test results and subjective complaints.  

At the March 2009 VA examination, the Veteran reported the functional impairment of having difficulty passing the driver's test for a commercial driver's license (CDL) to work as a school bus driver.  Auricle and external ear examinations were normal.  Pure tone audiometry results were as follows.  


HERTZ

1000
2000
3000
4000
Avg
RIGHT
35
30
30
35
32.5
LEFT
40
50
60
60
52.5

Speech recognition was 100 percent in the right ear and 60 percent in the left ear.  The diagnosis was bilateral hearing loss.  The effect of the condition on the Veteran's daily activity was moderate.  

Based on the audiogram results at the March 2009 VA examination, the resulting numeric designation was I for the right ear; intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percentage of speech discrimination falling between 92 and 100.  For the left ear, the resulting numeric designation was VI; intersecting the column in Table VI for average pure tone decibel loss also falling between 50 and 57 with the line for percent of discrimination between 60 and 66.  Turning to Table VII, the result is a noncompensable rating.  

In May 2009, a VA audiology record shows that the Veteran said he could hear better without his hearing aid on school bus (and in other noisy social environments) than with it.  Adjustments were made to increase quality of hearing aid.  In December, the Veteran was seen for VA audiological testing for his CDL test.  He used hearing aids.  There were no significant changes seen for pure tone levels compared to the last time he was tested.  Word recognition was 88 percent for the right ear and 44 percent for the left ear.  

In March 2010, the Veteran received a new VA examination.  The Veteran was allowed to wear his hearing aids to pass his commercial driver's test.  He had difficulty hearing conversations at times.  Auricle and external ear examinations were normal.  Pure tone audiometry results were as follows.  


HERTZ

1000
2000
3000
4000
Avg
RIGHT
40
40
40
35
38.75
LEFT
45
50
65
65
56.25

Speech recognition was 100 percent in the right ear and 40 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss, mild in the right ear and moderate in the left ear.  The effect of the condition on the Veteran's daily activity was moderate.  

Based on the audiogram results at the March 2010 VA examination, the resulting numeric designation was again I for the right ear; intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percentage of speech discrimination falling between 92 and 100.  For the left ear, the resulting numeric designation was VIII; intersecting the column in Table VI for average pure tone decibel loss also falling between 50 and 57 with the line for percent of discrimination between 36 and 42.  Turning to Table VII, the result is a noncompensable rating.  

The Board finds that the evidence as a whole shows that a compensable evaluation is not warranted.  Both the March 2009 and 2010 VA examination reports show that a noncompensable rating is warranted.  The December 2009 VA audiology record did show a lower right speech recognition score, but then this score was 100 percent in March 2010.  The current noncompensable rating best typifies the Veteran's bilateral hearing loss condition.  

Additionally, the Board finds that functional impact of the bilateral hearing loss disability is adequately described in the record.  At the DRO hearing, he said he didn't even wear his hearing aids when driving the bus because it made it worse.  (Transcript, p 24.)  He did wear his hearing aids to pass the CDL test and was able to pass the test.  It is clear there is some functional impact, but the Veteran is still able to perform the functions of his job.  

The Board finds the severity of the Veteran's service-connected hearing loss is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  The Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate.  In the present case, the Board finds that no staged ratings are warranted.  The Board does find that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  The appeal is denied.  

      ii. Dupuytren's Contractures of the Right and Left Hands

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  Id.  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010) (addressing the joints) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).  

By way of history, the record reflects that in the July 2009 rating decision on appeal, the RO granted service connection for Dupuytren's contracture of the right and left hands at 10 percent disabling each.  The RO assigned DCs 5099-5021, myositis.  Under that assigned code, DC 5021 evaluates limitation of motion, and provides that a rating should be based on the limitation of motion of the affected parts as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  In April 2010, the RO increased the ratings for Dupuytren's contracture of the bilateral hands to 20 percent effective March 20, 2010 (the date of the VA examination) under DC 5219, unfavorable ankylosis of two digits of one hand (long and ring fingers).  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined (not added) under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  Note (2) states that the 20 and 10 percent ratings will not be used in rating conditions such as DC 5020 synovitis and DC 5021 myositis.  Id.  

Given the disability ratings assigned the Veteran's Dupuytren's disability of the bilateral hands, potentially applicable DCs that could provide an increased rating for the disability are as follows.  The evidence shows the Veteran does not have ankylosis of the thumb, so DCs involving immobility of the thumb do not apply.  
Also, ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See, Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Several codes deal with favorable ankylosis.  Under DC 5223, a 20 percent rating for both the major and minor hand is awarded when there is favorable ankylosis of two digits of one hand (index and long; index and ring; or index and little fingers).  Under DC 5222, a 20 percent rating for both the major and minor hand is awarded when there is favorable ankylosis of three digits of one hand (long, ring and little fingers).  When one of the three digits involves the index finger, a 30 percent for the major and a 20 percent for the minor hand is warranted.  Id.  Under DC 5221, when the four digits (except the thumb) are favorably ankylosed, a 40 percent rating is awarded for the major and a 30 percent rating is awarded for the minor hand.  

Other codes deal with unfavorable ankylosis.  All of these codes have a note stating that there should be consideration for whether a rating as an amputation is warranted.  The Veteran is currently rated at DC 5219 (from March 20, 2010), which addresses when two digits of one hand are unfavorably ankylosed.  If the index finger is one of the fingers, a 30 percent rating is warranted for the major and a 20 percent rating is warranted for the minor hand.  If there is no involvement of the index finger, a 20 percent rating is warranted for both hands.  DC 5218 covers three digits of one hand and DC 5217 covers four digits of one hand.  

Codes 5224 through 5227 deal with ankylosis with individual digits, which has not been shown and would not provide for an increase.  Codes 5228 through 5230 deal with limitation of motion of individual digits which would not provide for an increase in this case.  

There are several notes that provide applicable parameters for rating the digits of the hand.  For index and long fingers, 0 degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For such fingers, the MP joint has a range of 0 to 90 degrees of flexion; the PIP joint has a range of 0 to 100 degrees of flexion; and the distal interphalangeal joint (DIP) joint has a range of 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, DCs 5216-5230, Note 1.  

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, DCs 5216-5230, Note 2.  

A disability is to be evaluated as unfavorable ankylosis, if both the MP and the PIP joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 cm) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  A disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 cm) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71, DCs 5216-5230, Note 3.  

If there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations are to be combined.  38 C.F.R. § 4.71, DCs 5216-5230, Note 5.  

The Veteran asserted in his July 2008 claim he had Dupuytren's contractions since service, he reportedly underwent several operations, and the contractions had come back in both hands.  In his July 2009 notice of disagreement, the Veteran said he had constant pain and cramps in his hands.  He had trouble opening and closing his hands and could not "straighten out" his hands.  His hands were weak and he claimed to face further surgery.  He worried his hands could affect his job as a bus driver.  

In February 2010, the Veteran attended a DRO hearing.  He said he couldn't straighten his hands and fingers.  (Transcript, p 11.)  The DRO noted that the Veteran's hands had a tendency to go inward or contract.  Id.  He said he had "knuckle pads growing."  Id.  The Veteran could not take medication because it irritated his stomach and he was on a blood thinner.  (Transcript, p 13-14.)  He also may not be able to have surgery due to being on a blood thinner. (Transcript, p 16.)  Surgery might not relieve his hand problems anyway.  Id.  He got cramps in his hands from painting and use.  Id.  The Veteran said he had a problem bending his fingers inward.  (Transcript, p 17.)  He said he did not have a normal grip.  (Transcript, p 18-19.)  He could hardly swing a golf club.  (Transcript, p 19.)  

In his April 2010 appeal, after his ratings had been increased to 20 percent each, the Veteran said the increase for his hands should go back to when he filed his claim in July 2008.  He complained that he had ankylosed digits that were not reported on the March 2009 VA examination.  He felt the March 20, 2010 date (the date of the VA examination) was arbitrary.  He asserted that he had inflammation in his hands and his fingers are curling up and cannot be straightened out.  He wondered if he could be given a separate rating for the degenerative change of the interphalangeal joints.  

At the July 2011 Board hearing, the Veteran said he'd had Dupuytren's contractures since 1970 and has had multiple surgeries.  (Transcript, p 3.)  He said that his hands were just as bad before his staged increase as before the increase.  Id.  He said the examiner in March 2009 did not discuss ankylosis and he felt that it existed in his hands since he filed his claim.  (Transcript, p 4.)  The Veteran asserted by "ankylosis" he meant that his joints were stiff.  (Transcript, p 9.)  

At the hearing, he demonstrated how he could move his hands but could not straighten them.  Id.  He could not fully hold his fingers straight out.  (Transcript, p 10.)  The Veteran said that a doctor said his middle and ring finger were ankylosed.  (Transcript, p 11.)  His thumb was stiff, but he could move it.  Id.  The Veteran asserted that his index finger has been ankylosed since he filed his claim.  (Transcript, p 13.)  He said that even though the two VA examination reports may show different findings the disability has been the same all of the time.  (Transcript, p 14.)  He said he thought his thumbs had ankylosis, his index finger had ankylosis and he should be warranted a 30 percent rating.  (Transcript, p 15.)

In May 2010, the Veteran's son submitted a statement asserting the Veteran had pain in his hands which limits the use of his hands.  When he painted or worked around the house his hands often cramped and gave him pain.  If he typed, he also had pain.  He did not complain about his pain but one could tell from his facial expressions he was in pain.  The Veteran's wife had similar assertions in her statement.  

The evidence shows that prior to the time periods on appeal, the history of the Veteran's disability showed he had surgery in October 2005 for Dupuytren's release of the right palm.  In May 2006, Dr. Evans completed surgery on the left index finger.  In a follow up in January 2007, Dr. Evans found the Veteran had stiffness in the finger, but straightening was fine.  There was no clicking or popping of the hand.  He had no numbness or tingling of the fingers.  There was good range of motion and a good MP joint.  He had a nodule palpable at his first web space, but this was not limiting his abduction.  Another nodule did not affect the MP joint.  

After the Veteran filed his claim in July 2008, a September 2008 VA primary care record showed the Veteran had 2 to 4 millimeter nodules on the palms of his hands, one on the index finger of the left hand, and one on the third digit of the right hand.  He had no edema and no pain.  He was referred to orthopedics for his Dupuytren's contractions.  

March 2009 X-rays of the hands were negative for evidence of fracture or other significant abnormality.  The same month, the Veteran was given a VA examination.  The Veteran reported pain in the hands which was aching, sharp and cramping.  He said he had loss of strength in his hands and that they cramped easily.  He related his surgical history.  He said he had to discontinue sports like golf and baseball.  He predicted he would have to stop driving if his fingers continued to curl and would not be able to drive a bus for a living.  

His right hand was the dominant hand.  He had trouble tying shoelaces and fastening buttons with both hands but could pick up a piece of paper and tear it without difficulty.  

For the right hand, the fingertips could approximate the proximal transverse crease of the palm.  All fingertips could reach the thumb.  His right hand strength was moderately reduced.  The thumb was reduced in range of motion, but there was no ankylosis shown.  The same was shown for all fingers.  

For the left hand, all fingertips could reach the thumb; there were no gaps.  His left hand strength was moderately reduced.  The fingertips could approximate the proximal transverse crease of the palm.  The thumb was reduced in range of motion, but there was no ankylosis shown.  The same was shown for all fingers.  

For all fingers and thumbs, there was not additional limitation of pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

X-rays were normal and the examiner indicated that the Dupuytren's contracture of the hands was related to service.  The effect of the condition on the Veteran's usual occupation was pain in the hands after driving for one half hour.  He had difficulty with manual tasks due to cramping; hand weakness limited heavy hand work and he could not use free weights.  His handwriting became illegible with continued writing.  

A year later, in March 2010, X-rays showed degenerative changes of the interphalangeal joints of the left hand, especially in the second or index finger.  The right hand also had degenerative changes of the interphalangeal joints; greatest in the third or long finger.  

The same month, the Veteran received a second VA examination.  He complained of burning, aching pain that is sharp and cramping.  The pain was exacerbated by use and alleviated with rest.  He said he had a loss of strength and could not paint or hold items with his hands.  He had difficulty tying shoelaces, fastening buttons and tearing paper with both hands.  

For the right (dominant) hand, his thumb was within normal limits, as in the last examination.  For the index finger, there was no ankylosis and no limitation of motion.  For the long finger, unfavorable ankylosis was found in all joints.  For the ring finger, favorable ankylosis was found in the MP joint; otherwise unfavorable ankylosis was found in the other joints.  For the little finger, there was no ankylosis and no limitation of motion.  

For the left hand, the thumb was also again within normal limits.  For the index finger, there was no ankylosis and slight limitation of motion.  For the long and ring fingers, unfavorable ankylosis was found in all joints.  For the little finger, there was no ankylosis and no limitation of motion.  

Strength was slightly reduced for both hands.  All fingertips for all hands can approximate the transverse crease of the palm.  The examiner noted the abnormal X-ray findings of degenerative changes.  The effects of the condition were noted to be significant due to pain and weakness.  

Finally, in July 2011, Dr. Evans found Dupuytren contractures of the bilateral middle fingers (MP joints) and synovitis/necrosis bilaterally of the index fingers (PIP joints).  The Veteran did have active range of motion in his index finger.  For the latter diagnosis, the left was worse than the right.  

The Board has considered the ratings and all of the evidence for both time periods.  An increase is not warranted for either time period.  For the period prior to March 20, 2010, the Board finds the Veteran had some limitation of motion of the individual fingers but not limitation of motion of the thumb, which would be needed for an increase beyond 10 percent under the limitation of motion of individual digits.  38 C.F.R. § 4.71a, DCs 5228-5230.  He also did not have ankylosis.  As shown by the March 2009 examination report, he had motion that could be measured and ankylosis means immobility and consolidation of a joint.  Shipwash, 8 Vet. App. at 221.  No increase is warranted for either hand for this time period.  

The Board has also considered an increase for the period after March 20, 2010.  Although the Veteran has asserted he did not worsen, the X-rays showed degenerative changes in 2010 and they did not in 2009.  The Veteran is being compensated for the functional impact of the degenerative changes through the increase to 20 percent for each hand via the findings of ankylosis.  The Veteran is properly rated under DC 5219 because he has unfavorable ankylosis of the long and ring fingers of both hands.  38 C.F.R. § 4.71a.  The March 2010 VA examination report showed that the index fingers were not ankylosed and no impairment of the thumb has been shown.  See 38 C.F.R. § 4.71a, DCs 5216-5219.  No increase is warranted.  

As explained above, the Veteran has already received separate evaluations for the wrists and these ratings are not on appeal.  

A separate rating is not warranted for degenerative joint disease (arthritis).  The July 2011 record from Dr. Evans shows the Veteran has synovitis/necrosis of index fingers, but the Board finds this has not manifested itself through ankylosis or compensable limitation of motion.  Also, no separate rating is available under the arthritis codes.  See, 38 C.F.R. § 4.71a, DCs 5003, Note (2) and 5020.  As a result, no increase is warranted.  

The Board has considered DeLuca, 8 Vet. App. 202, 205-206.  The Veteran has pain, lack of coordination, a lack of dexterity and weakness.  However, significant deformity, inability to repeat range of motion (in fingers with range of motion) and atrophy has not been found for either time period.  In March 2010, strength in his hands was described as slightly reduced.  The Board does not find that an increase under DeLuca is warranted in this case.  

For both periods on appeal, the Board finds there is nothing exceptional about the Veteran's service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  The Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.  

Also, the Board does not find that further staged ratings are warranted.  Hart, 21 Vet. App. at 509-510.  

ORDER

The claim for an initial compensable rating for bilateral hearing loss is dismissed.  

An initial compensable rating for bilateral hearing loss is denied.  

Prior to March 20, 2010, an initial increased rating in excess of 10 percent for Dupuytren's contracture of the left hand is denied.  

Since March 20, 2010, an initial increased rating in excess of 20 percent for Dupuytren's contracture of the left hand is denied.  

Prior to March 20, 2010, an initial increased rating in excess of 10 percent for Dupuytren's contracture of the right hand is denied.  

Since March 20, 2010, an initial increased rating in excess of 20 percent for Dupuytren's contracture of the right hand is denied.  


REMAND

The Veteran has filed a claim for a psychiatric disability.  As mentioned above, he is a combat Veteran as shown through his awards of a Combat Infantry Badge and a Purple Heart.  The Veteran claims that he has a "nervous condition" related to his time in the Republic of Vietnam , which includes dreams of combat action.  The low bar for getting a VA examination has been met under 38 C.F.R. § 3.159(c)(4) (2010) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the RO should first obtain the Veteran's service personnel records.  Then, after the records are procured and in the file or a negative response is in the file, the Veteran should receive a VA psychiatric examination.  

As background for the examiner, service treatment records are negative for complaints of, treatment for or diagnoses of a psychiatric disability.  In September 2008 at a VA primary care examination, the Veteran denied depression, anxiety, and unusual stress.  In a November 2008 letter, the Veteran admitted he has never seen a doctor for a nervous condition.  He feared losing his job with the federal government.  He thought he would lose his clearance.  He did not want his nervous condition disclosed because he thought he might lose his current job as a driver.  

At the February 2010 DRO hearing, the Veteran said he had never gone to a shrink and never will.  (Transcript, p 36.)  He had not been diagnosed with a nervous condition.  (Transcript, p 37.)  He said he did not have rage issues.  Id.  He had nightmares at times.  (Transcript, pp 37-38.)  He did have flashbacks, particularly of an incident where twelve people were killed in a personnel carrier.  (Transcript, p 38.)  He did not get flashbacks all the time.  Id.  

Accordingly, the case is REMANDED for the following action: 

1. First (before getting the VA examination), request the Veteran's service personnel records and associate the records with the claims file.  Any negative response should be documented.  

2.  Next, after the above development has been completed, schedule the Veteran for an examination by a VA psychiatrist to determine whether he has a diagnosis of any psychiatric disability and if so the etiology of that disability.  The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

If any psychiatric disability is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  

The examination report should include the complete rationale for all opinions expressed.  

3.  Readjudicate the claim for service connection for a psychiatric disability.  If the decision remains in any way adverse to the Veteran, he should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


